


Use these links to rapidly review the document
TABLE OF CONTENTS


THE ALLSTATE CORPORATION
2001 EQUITY INCENTIVE PLAN

--------------------------------------------------------------------------------


TABLE OF CONTENTS


    

Article 1.    Establishment, Purpose and Duration
Article 2.    Definitions
Article 3.    Administration
Article 4.    Stock Subject to the Plan
Article 5.    Eligibility and Participation
Article 6.    Stock Options
Article 7.    Stock Appreciation Rights
Article 8.    Unrestricted Stock, Restricted Stock and Restricted Stock Units
Article 9.    Performance Units and Performance Stock
Article 10.    Other Awards
Article 11.    Deferrals
Article 12.    Rights of Participants
Article 13.    Termination of Employment
Article 14.    Equity Incentive Plans of Foreign Subsidiaries
Article 15.    Amendment, Modification and Termination
Article 16.    Payment for Awards and Withholding
Article 17.    Substituted Awards
Article 18.    Successors
Article 19.    Legal Construction

--------------------------------------------------------------------------------

THE ALLSTATE CORPORATION
2001 EQUITY INCENTIVE PLAN

Article 1.  Establishment, Purpose and Duration


    1.1  Establishment of the Plan.  The Allstate Corporation, a Delaware
corporation (hereinafter referred to as the "Company"), hereby establishes an
incentive compensation plan for key employees, to be known as "The Allstate
Corporation 2001 Equity Incentive Plan" (hereinafter referred to as the "Plan"),
as set forth in this document. The Plan permits the grant of nonqualified stock
options (NQSOs), incentive stock options (ISOs), stock appreciation rights
(SARs), unrestricted stock, restricted stock, restricted stock units,
performance units, performance stock and other awards.

    The Plan was approved by the Board of Directors on March 13, 2001, shall
become effective when approved by the stockholders at the 2001 Annual Meeting of
Stockholders (the "Effective Date") and shall remain in effect as provided in
Section 1.3 herein.

    1.2  Purpose of the Plan.  The primary purpose of the Plan is to provide a
means by which key employees of the Company and its Subsidiaries can acquire and
maintain stock ownership, thereby strengthening their commitment to the success
of the Company and its Subsidiaries and their desire to remain employed by the
Company and its Subsidiaries. The Plan also is intended to attract and retain
key employees and to provide such employees with additional incentive and reward
opportunities designed to encourage them to enhance the profitable growth of the
Company and its Subsidiaries.

    1.3  Duration of the Plan.  The Plan shall commence on the Effective Date,
as described in Section 1.1 herein, and shall remain in effect subject to the
right of the Board of Directors to terminate the Plan at any time pursuant to
Article 15 herein, until all Stock subject to it shall have been purchased or
acquired according to the Plan's provisions.


Article 2.  Definitions


    Whenever used in the Plan, the following terms shall have the meanings set
forth below and, when such meaning is intended, the initial letter of the word
is capitalized:

    2.1 Award means, individually or collectively, a grant under the Plan of
NQSOs, ISOs, SARs, Unrestricted Stock, Restricted Stock, Restricted Stock Units,
Performance Units, Performance Stock or any other type of award permitted under
Article 10 of the Plan.

    2.2 Award Agreement means an agreement setting forth the terms and
provisions applicable to an Award granted to a Participant under the Plan.

--------------------------------------------------------------------------------

    2.3 Base Value of an SAR means the Fair Market Value of a share of Stock on
the date the SAR is granted.

    2.4 Beneficial Owner means such term as defined in Rule 13d-3 under the
Exchange Act.

    2.5 Board or Board of Directors means the Board of Directors of the Company.

    2.6 Code means the Internal Revenue Code of 1986, as amended from time to
time.

    2.7 Committee means the committee, as specified in Article 3, appointed by
the Board to administer the Plan.

    2.8 Company means The Allstate Corporation, a Delaware corporation, or any
successor thereto as provided in Article 18 herein.

    2.9 Covered Employee means any Participant who would be considered a
"covered employee" for purposes of Section 162(m) of the Code.

    2.10 Disability means a mental or physical condition which, in the opinion
of the Committee, renders a Participant unable or incompetent to carry out the
job responsibilities which such Participant held or the duties to which such
Participant was assigned at the time the disability was incurred, and which is
expected to be permanent or for an indefinite duration.

    2.11 Dividend Equivalent means, with respect to Stock subject to an Award, a
right to be paid an amount equal to dividends declared on an equal number of
outstanding shares of Stock.

    2.12 Eligible Person means a Person who is eligible to participate in the
Plan, as set forth in Section 5.1 herein.

    2.13 Employee means an individual who is paid on the payroll of the Company
or of one of the Company's Subsidiaries, who is not covered by any collective
bargaining agreement to which the Company or any of its Subsidiaries is a party,
and is classified on the employer's human resource payroll system as a regular
full-time or regular part-time employee.

    2.14 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.

    2.15 Exercise Period means the period during which an SAR or Option is
exercisable, as set forth in the related Award Agreement.

2

--------------------------------------------------------------------------------

    2.16 Fair Market Value means, as of any applicable date, the average of the
high and low sale prices as reported in the consolidated transaction reporting
system, or, if there was no such sale on the relevant date, then on the last
previous day on which a sale was reported.

    2.17 Family Member means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, or sibling, including adoptive relationships, a
trust in which these persons have more than fifty (50) percent of the beneficial
interest, a foundation in which these persons (or the Employee) control the
management of assets, and any other entity in which these persons (or the
Employee) own more than fifty (50) percent of the voting interests.

    2.18 Freestanding SAR means an SAR that is not a Tandem SAR.

    2.19 Incentive Stock Option or ISO means an option to purchase Stock,
granted under Article 6 herein, which is designated as an Incentive Stock Option
and satisfies the requirements of Section 422 of the Code.

    2.20 Minimum Consideration means the $.01 par value per share or such larger
amount determined pursuant to resolution of the Board to be capital within the
meaning of Section 154 of the Delaware General Corporation Law.

    2.21 Nonqualified Stock Option or NQSO means an option to purchase Stock,
granted under Article 6 herein, which is not intended to be an Incentive Stock
Option under Section 422 of the Code.

    2.22 Option means an Incentive Stock Option or a Nonqualified Stock Option.

    2.23 Option Exercise Price means the price at which a share of Stock may be
purchased by a Participant pursuant to an Option, as determined by the Committee
and set forth in the Option Award Agreement.

    2.24 Participant means an Eligible Person who has outstanding an Award
granted under the Plan.

    2.25 Performance Goals means the performance goals established by the
Committee, which shall be based on one or more of the following measures: sales
or revenues, earnings per share, stockholder return and/or value, funds from
operations, operating income, gross income, net income, combined ratio,
underwriting income, cash flow, return on equity, return on capital, return on
assets, net earnings, earnings before interest, operating ratios, stock price,
customer satisfaction, customer retention, accomplishment of mergers,
acquisitions, dispositions or similar extraordinary business transactions,
profit returns and margins, financial return ratios and/or market performance.
Performance goals may be measured solely on a corporate, subsidiary or business
unit basis, or a combination thereof. Performance goals may reflect absolute
entity

3

--------------------------------------------------------------------------------

performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure.

    2.26 Performance Period means the time period during which Performance
Unit/Performance Stock Performance Goals must be met.

    2.27 Performance Stock means an Award described in Article 9 herein.

    2.28 Performance Unit means an Award described in Article 9 herein.

    2.29 Period of Restriction means the period during which the transfer of
Restricted Stock is limited in some way, as provided in Article 8 herein.

    2.30 Person means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

    2.31 Plan means The Allstate Corporation 2001 Equity Incentive Plan.

    2.32 Qualified Restricted Stock means an Award of Restricted Stock
designated as Qualified Restricted Stock by the Committee at the time of grant
and intended to qualify for the exemption from the limitation on deductibility
imposed by Section 162(m) of the Code that is set forth in Section 162(m)(4)(C).

    2.33 Qualified Restricted Stock Unit means an Award of Restricted Stock
Units designated as Qualified Restricted Stock Units by the Committee at the
time of grant and intended to qualify for the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C).

    2.34 Reload Option means an additional Option described in Article 6 herein.

    2.35 Restricted Stock means an Award described in Article 8 herein.

    2.36 Restricted Stock Unit means an Award described in Article 8 herein.

    2.37 Retirement means a Participant's termination from employment with the
Company or a Subsidiary at the Participant's Early, Normal or Health Retirement
Date, as applicable.

(a)Early Retirement Date—shall mean the date prior to the Participant's Normal
Retirement Date on which a Participant terminates employment, if such
termination date occurs on or after the Participant attains age fifty-five
(55) with twenty (20) years of service and such retirement is in accordance

4

--------------------------------------------------------------------------------



with the voluntary early retirement policy of the Company or the Subsidiary with
which the Participant is employed on the date of termination of employment.

(b)Normal Retirement Date—shall have the meaning given to it by the Company or
the Subsidiary with which the Participant is employed on the date of termination
of employment, provided that such termination is voluntary and occurs on or
after the Participant attains age sixty (60) with at least one (1) year of
service at termination of employment.

(c)Health Retirement Date—shall mean the date on which the Participant
terminates employment for health reasons (as determined under the human resource
policy of the Company or the Subsidiary with which the Participant is employed
on the date of termination of employment), provided that such termination date
occurs on or after the Participant attains age fifty (50) but before the
Participant attains age sixty (60), with at least ten (10) years of continuous
service at termination of employment.

    2.38 Securities Act means the Securities Act of 1933, as amended.

    2.39 Stock means the common stock, $.01 par value, of the Company.

    2.40 Stock Appreciation Right or SAR means a right, granted alone or in
connection with a related Option, designated as an SAR, to receive a payment on
the day the right is exercised, pursuant to the terms of Article 7 herein. Each
SAR shall be denominated in terms of one share of Stock.

    2.41 Subsidiary means any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if each of the
corporations other than the last corporation in the unbroken chain owns,
directly or indirectly, stock possessing 50 percent or more of the total
combined Voting Power of all classes of stock in one of the other corporations
in such chain.

    2.42 Tandem SAR means an SAR that is granted in connection with a related
Option, the exercise of which shall require forfeiture of the right to purchase
Stock under the related Option (and when Stock is purchased under the Option,
the Tandem SAR shall be similarly canceled).

    2.43 Termination of Employment occurs the first day on which an individual
is for any reason no longer employed by the Company or any of its Subsidiaries,
or with respect to an individual who is an Employee of a Subsidiary, the first
day on which the Company no longer owns, directly or indirectly, Voting
Securities possessing at least 50% of the Voting Power of such Subsidiary. For
purposes of the Plan, transfer of employment of a Participant between the

5

--------------------------------------------------------------------------------

Company and any one of its Subsidiaries (or between Subsidiaries) shall not be
deemed a termination of employment.

    2.44 Unrestricted Stock means an Award of Stock not subject to restrictions
described in Article 8 herein.

    2.45 Voting Power means the combined voting power of the then-outstanding
Voting Securities entitled to vote generally in the election of directors.

    2.46 Voting Securities of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation.


Article 3.  Administration


    3.1  The Committee.  The Plan shall be administered by the Compensation and
Succession Committee or such other committee (the "Committee") as the Board of
Directors shall select, consisting solely of two or more nonemployee members of
the Board. The members of the Committee shall be appointed from time to time by,
and shall serve at the discretion of, the Board of Directors.

    3.2  Authority of the Committee.  The Committee shall have full power except
as limited by law, the Articles of Incorporation or the Bylaws of the Company,
subject to such other restricting limitations or directions as may be imposed by
the Board and subject to the provisions herein, to determine the Eligible
Persons to receive Awards; to determine when Awards may be granted and to grant
Awards under the Plan (which may include substituted Awards as described in
Article 17 herein); to determine the size and types of Awards; to determine the
terms and conditions of such Awards; to determine whether Performance Goals have
been met; to construe and interpret the Plan and any agreement or instrument
entered into under the Plan; to establish, amend or waive rules and regulations
for the Plan's administration; to amend the terms and conditions of any
outstanding Award, including but not limited to amendments with respect to
exercisability and non-forfeitability of Awards upon a Termination of
Employment; to make such adjustments or modifications to Awards to Participants
working outside the United States as are necessary or advisable to fulfill the
purposes of the Plan; to accelerate the exercisability of, and to accelerate or
waive any or all of the restrictions and conditions applicable to, any Award;
and to authorize any action of or make any determination by the Company as the
Committee shall deem necessary or advisable for carrying out the purposes of the
Plan; provided, however, that the Committee may not amend the terms and
conditions of any outstanding Award so as to adversely affect in any material
way such Award without the written consent of the Participant holding such Award
(or if the Participant is not then living, the Participant's personal
representative or estate), unless such amendment is required by applicable law;
and provided, further, that any discretion exercised by the Committee pursuant
to section 4.2 and the following paragraph of this section 3.2 shall not be
deemed to adversely affect in any material way an Award. The Committee may
designate which Subsidiaries participate in the Plan and may authorize foreign
Subsidiaries to

6

--------------------------------------------------------------------------------

adopt plans as provided in Article 14. Further, the Committee shall interpret
and make all other determinations which may be necessary or advisable for the
administration of the Plan. As permitted by law, the Committee may delegate its
authorities as identified hereunder.

    The Committee may, in its discretion, elect at any time, should it determine
it is in the best interest of the Company's stockholders to cancel any Awards
granted hereunder, to cancel all or any of the Awards granted hereunder and pay
the holders of any such Awards an amount (payable in such proportion as the
Committee may determine in cash or in Stock (valued at the Fair Market Value of
a share of Stock on the date of cancellation of such Award)) equal to (i) for
Options, the number of shares of Stock subject to such cancelled Option,
multiplied by the amount (if any) by which the Fair Market Value of Stock on the
date of cancellation of the Option exceeds the Option Exercise Price; (ii) for
Restricted Stock or Performance Stock, the number of shares of Restricted Stock
or Performance Stock multiplied by the Fair Market Value of Stock on the date of
cancellation of the Award; and (iii) for Restricted Stock Units or Performance
Units, the number of units multiplied by an amount not less than the initial
value thereof. Amounts payable may be prorated based upon the number of months
elapsed in any related vesting period or Performance Period, in the sole
discretion of the Committee. In no event shall the Committee have the right to
amend an outstanding Option Award for the sole purpose of reducing the exercise
price thereof.

    3.3  Delivery of Stock by Company; Restrictions on Stock.  Notwithstanding
any other provision of the Plan, the Company shall have no liability to deliver
any Stock or benefits under the Plan unless such delivery would comply with all
applicable laws (including, without limitation, the Securities Act) and
applicable requirements of any securities exchange or similar entity and unless
the Participant's tax obligations have been satisfied as set forth in
Article 16.

    The Committee may impose such restrictions on any Stock acquired pursuant to
Awards under the Plan as it may deem advisable, including, without limitation,
restrictions to comply with applicable Federal securities laws, with the
requirements of any stock exchange or market upon which such Stock is then
listed and/or traded and with any blue sky or state securities laws applicable
to such Stock.

    3.4  Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan and all related orders or
resolutions of the Board shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Eligible Persons, Employees,
Participants and their estates. No member of the Committee shall be liable for
any action or determination made in good faith with respect to the Plan or any
Award.

    3.5  Costs.  The Company shall pay all costs of administration of the Plan.

7

--------------------------------------------------------------------------------


Article 4.  Stock Subject to the Plan


    4.1  Number of Shares.  Subject to Section 4.2 herein, the maximum number of
shares of Stock available for grant under the Plan shall be 37,000,000 plus any
shares of Stock remaining available for awards pursuant to the terms of The
Allstate Corporation Equity Incentive Plan. Shares of Stock underlying lapsed or
forfeited Awards, or Awards that are not paid in Stock, may be reused for other
Awards; if the Option Exercise Price is satisfied by tendering Stock, only the
number of shares issued net of the shares tendered shall be deemed issued under
the Plan. Stock granted pursuant to the Plan may be (i) authorized but unissued
shares of common stock or (ii) treasury stock.

    4.2  Adjustments in Authorized Stock and Awards.  In the event of any
merger, reorganization, consolidation, recapitalization, liquidation, stock
dividend, split-up, spin-off, stock split, reverse stock split, share
combination, share exchange or other change in the corporate structure of the
Company affecting the Stock, such adjustment shall be made in the number and
class of shares of Stock which may be delivered under the Plan, and in the
outstanding Awards granted under the Plan, as may be determined to be
appropriate and equitable by the Committee, in its sole discretion, to prevent
dilution or enlargement of rights. Notwithstanding the foregoing, (i) each such
adjustment with respect to an Incentive Stock Option shall comply with the rules
of Section 424(a) of the Code and (ii) in no event shall any adjustment be made
which would render any Incentive Stock Option granted hereunder to be other than
an incentive stock option for purposes of Section 422 of the Code.

    4.3  Award Limitations.  Subject to Section 4.2 above, (i) the total number
of shares of Stock with respect to which Options or SARs may be granted in any
calendar year to any Covered Employee shall not exceed 1,200,000 shares;
(ii) the total number of shares of Qualified Restricted Stock or Qualified
Restricted Stock Units that may be granted in any calendar year to any Covered
Employee shall not exceed 1,200,000 shares or Units, as the case may be;
(iii) the total number of shares of Performance Stock or Performance Units that
may be granted in any calendar year to any Covered Employee shall not exceed
1,200,000 shares or Units, as the case may be; (iv) the total number of shares
of Stock that are intended to qualify for deduction under Section 162(m) of the
Code granted pursuant to Article 10 herein in any calendar year to any Covered
Employee shall not exceed 1,200,000 shares; (v) the total cash Award that is
intended to qualify for deduction under Section 162(m) of the Code that may be
paid pursuant to Article 10 herein in any calendar year to any Covered Employee
shall not exceed $1,200,000; and (vi) the aggregate number of Dividend
Equivalents that are intended to qualify for deduction under Section 162(m) of
the Code that a Covered Employee may receive in any calendar year shall not
exceed 4,800,000.

    No more than an aggregate of 9,000,000 shares of Stock may be granted under
Article 8 (except in the form of Qualified Restricted Stock or Qualified
Restricted Stock Units) and Article 10. The maximum number of shares of Stock
that may be granted subject to Incentive Stock Options shall be 9,000,000
shares.

8

--------------------------------------------------------------------------------


Article 5.  Eligibility and Participation


    5.1  Eligibility.  Persons eligible to participate in the Plan ("Eligible
Persons") include all key Employees of the Company and its Subsidiaries, as
determined by the Committee.

    5.2  Actual Participation.  Subject to the provisions of the Plan, the
Committee may, from time to time, select from all Eligible Persons those to whom
Awards shall be granted.


Article 6.  Stock Options


    6.1  Grant of Options.  Subject to the terms and conditions of the Plan,
Options may be granted to an Eligible Person at any time and from time to time,
as shall be determined by the Committee.

    The Committee shall have complete discretion in determining the number of
shares of Stock subject to Options granted to each Eligible Person (subject to
Article 4 herein) and, consistent with the provisions of the Plan, in
determining the terms and conditions pertaining to such Options. The Committee
may grant ISOs, NQSOs or a combination thereof.

    6.2  Option Award Agreement.  Each Option grant shall be evidenced by an
Option Award Agreement that shall specify the Option Exercise Price, the term of
the Option (which shall not be greater than ten (10) years), the number of
shares of Stock to which the Option pertains, the Exercise Period and such other
provisions as the Committee shall determine, including but not limited to
special provisions relating to a change of control and any rights to Dividend
Equivalents and Reload Options. The Option Award Agreement shall also specify
whether the Option is intended to be an ISO or NQSO. The Option Exercise Price
shall not be less than 100% of the Fair Market Value of the Stock on the date of
grant.

    6.3  Exercise of and Payment for Options.  Options granted under the Plan
shall be exercisable at such times and shall be subject to such restrictions and
conditions as the Committee shall in each instance approve.

    A Participant may exercise an Option at any time during the Exercise Period.
Options shall be exercised by the delivery of a written notice of exercise to
the Company, setting forth the number of shares of Stock with respect to which
the Option is to be exercised, accompanied by provision for full payment of the
Stock.

    The Option Exercise Price shall be payable: (i) in cash or its equivalent,
(ii) by tendering (by actual delivery of shares or by attestation) previously
acquired Stock (owned for at least six months) having an aggregate Fair Market
Value at the time of exercise equal to the total Option Exercise Price, (iii) by
broker-assisted cashless exercise or (iv) by a combination of (i), (ii) and/or
(iii).

9

--------------------------------------------------------------------------------

    Options may not be exercised for less than 25 shares of Stock unless the
exercise represents the entire remaining balance of the Award.

    Stock received upon exercise of an Option may be granted subject to any
restrictions deemed appropriate by the Committee.

    6.4  Reload Options.  The Committee may provide in an Award Agreement that a
Participant who exercises all or any portion of an Option with Stock which has a
Fair Market Value equal to not less than 100% of the Option Exercise Price for
such Option shall be granted, subject to Article 4, an additional option
("Reload Option") for a number of shares of Stock equal to the sum ("Reload
Number") of the number of shares of Stock tendered in payment of the Option
Exercise Price for the Options plus, if so provided by the Committee, the number
of shares of Stock, if any, retained by the Company in connection with the
exercise of the Options to satisfy any federal, state or local tax withholding
requirements.

    Reload Options shall be subject to the following terms and conditions:

     (i) the grant date for each Reload Option shall be the date of exercise of
the Option to which it relates;

    (ii) subject to (iii) below, the Reload Option, upon vesting, may be
exercised at any time during the unexpired term of the Option to which it
relates (subject to earlier termination thereof as provided in the Plan and in
the applicable Award Agreement); and

    (iii) the terms of the Reload Option shall be the same as the terms of the
Option to which it relates, except that (A) the Option Exercise Price shall be
the Fair Market Value of the Stock on the grant date of the Reload Option and
(B) the Reload Option shall be subject to new vesting provisions, commencing one
(1) year after the grant date of the Reload Option and vesting upon the same
schedule as the Option to which it relates.

    Reload Options may not be granted to Participants who exercise Options after
a Termination of Employment.

    Stock subject to this Plan may be used for Reload Options granted under The
Allstate Corporation Equity Incentive Plan.

    6.5  Termination.  Each Option Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the Option following
termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee (subject to applicable law), shall be included in the Option Award
Agreement entered into with Participants, need not be uniform among all Options
granted pursuant to the Plan or among Participants and may reflect distinctions
based on the reasons for termination.

10

--------------------------------------------------------------------------------

    To the extent the Option Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.

    6.6  Transferability of Options.  Except as otherwise determined by the
Committee, all Options granted to a Participant under the Plan shall be
exercisable during his or her lifetime only by such Participant, and no Option
granted under the Plan may be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution. ISOs are not transferable other than by will or by the laws of
descent and distribution.

    The Committee shall have the authority, in its discretion, to grant (or to
sanction by way of amendment to an existing Award) Nonqualified Stock Options,
the vested portions of which may be transferred by the Participant during his
lifetime to any Family Member. A transfer of an Option pursuant hereto may only
be effected by the Company at the written request of a Participant and shall
become effective only when recorded in the Company's record of outstanding
Options. In the event an Option is transferred as contemplated herein, any
Reload Options associated with such transferred Option shall terminate, and such
transferred Option may not be subsequently transferred by the transferee except
by will or the laws of descent and distribution. Otherwise, a transferred Option
shall continue to be governed by and subject to the terms and limitations of the
Plan and the relevant Award Agreement, and the transferee shall be entitled to
the same rights as the Participant, as if no transfer had taken place.

Article 7.  Stock Appreciation Rights

    7.1  Grant of SARs.  Subject to the terms and conditions of the Plan, an SAR
may be granted to an Eligible Person at any time and from time to time as shall
be determined by the Committee. The Committee may grant Freestanding SARs,
Tandem SARs or any combination of these forms of SARs.

    The Committee shall have complete discretion in determining the number of
SARs granted to each Eligible Person (subject to Article 4 herein) and,
consistent with the provisions of the Plan, in determining the terms and
conditions pertaining to such SARs.

    7.2  SAR Award Agreement.  Each SAR grant shall be evidenced by an SAR Award
Agreement that shall specify the number of SARs granted, the Base Value, the
term of the SAR, the Exercise Period and such other provisions as the Committee
shall determine, including but not limited to special provisions relating to a
change of control.

    7.3  Exercise and Payment of SARs.  Tandem SARs may be exercised for all or
part of the Stock subject to the related Option upon the surrender of the right
to exercise the equivalent portion of the related Option. A Tandem SAR may be
exercised only with respect to the shares of Stock for which its related Option
is then exercisable.

11

--------------------------------------------------------------------------------

    Notwithstanding any other provision of the Plan to the contrary, with
respect to a Tandem SAR granted in connection with an ISO: (i) the Tandem SAR
will expire no later than the expiration of the underlying ISO; (ii) the value
of the payout with respect to the Tandem SAR may be for no more than one hundred
percent (100%) of the difference between the Option Exercise Price of the
underlying ISO and the Fair Market Value of the shares of Stock subject to the
underlying ISO at the time the Tandem SAR is exercised; (iii) the Tandem SAR may
be exercised only when the Fair Market Value of the shares of Stock subject to
the ISO exceeds the Option Exercise Price of the ISO; and (iv) the Tandem SAR
may be transferred only when the underlying ISO is transferable, and under the
same conditions.

    Freestanding SARs may be exercised upon whatever terms and conditions the
Committee, in its sole discretion, imposes upon them.

    A Participant may exercise an SAR at any time during the Exercise Period.
SARs shall be exercised by the delivery of a written notice of exercise to the
Company, setting forth the number of SARs being exercised. Upon exercise of an
SAR, a Participant shall be entitled to receive payment from the Company in an
amount equal to the product of:

(a)the excess of (i) the Fair Market Value of a share of Stock on the date of
exercise over (ii) the Base Value multiplied by

(b)the number of shares of Stock with respect to which the SAR is exercised.

    At the sole discretion of the Committee, the payment to the Participant upon
SAR exercise may be in cash, in shares of Stock of equivalent value or in some
combination thereof.

    7.4  Termination.  Each SAR Award Agreement shall set forth the extent to
which the Participant shall have the right to exercise the SAR following
termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the SAR Award Agreement entered into with
Participants, need not be uniform among all SARs granted pursuant to the Plan or
among Participants and may reflect distinctions based on the reasons for
termination.

    To the extent the SAR Award Agreement does not set forth termination
provisions, the provisions of Article 13 shall control.

    7.5  Transferability of SARs.  Except as otherwise determined by the
Committee, all SARs granted to a Participant under the Plan shall be exercisable
during his or her lifetime only by such Participant or his or her legal
representative, and no SAR granted under the Plan may be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.

12

--------------------------------------------------------------------------------

Article 8.  Unrestricted Stock, Restricted Stock and Restricted Stock Units

    8.1  Grant of Unrestricted Stock, Restricted Stock and Restricted Stock
Units.  Subject to the terms and conditions of the Plan, Unrestricted Stock,
Restricted Stock and/or Restricted Stock Units may be granted to an Eligible
Person at any time and from time to time, as shall be determined by the
Committee.

    The Committee shall have complete discretion in determining the number of
shares of Unrestricted Stock, Restricted Stock and/or Restricted Stock Units
granted to each Eligible Person (subject to Article 4 herein) and, consistent
with the provisions of the Plan, in determining the terms and conditions
pertaining to such Awards.

    In addition, the Committee may, prior to or at the time of grant, designate
an Award of Restricted Stock or Restricted Stock Units as Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, in which event it
will condition the grant or vesting, as applicable, of such Qualified Restricted
Stock or Qualified Restricted Stock Units, as the case may be, upon the
attainment of the Performance Goals selected by the Committee.

    8.2  Unrestricted Stock, Restricted Stock/Restricted Stock Unit Award
Agreement.  Each grant of Unrestricted Stock, Restricted Stock and/or Restricted
Stock Units shall be evidenced by an Award Agreement that shall specify the
number of shares of Unrestricted Stock, Restricted Stock and/or Restricted Stock
Units granted, the initial value (if applicable), the Period or Periods of
Restriction (if applicable), and such other provisions as the Committee shall
determine, including but not limited to special provisions relating to a change
of control.

    8.3  Transferability.  Restricted Stock and Restricted Stock Units granted
hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated until the end of the applicable Period of Restriction
established by the Committee and specified in the Award Agreement. During the
applicable Period of Restriction, all rights with respect to the Restricted
Stock and Restricted Stock Units granted to a Participant under the Plan shall
be available during his or her lifetime only to such Participant or his or her
legal representative.

    8.4  Certificates.  No certificates representing Stock shall be delivered to
a Participant until such time as all restrictions applicable to such shares have
been satisfied.

    8.5  Removal of Restrictions.  Restricted Stock shall become freely
transferable by the Participant after the last day of the Period of Restriction
applicable thereto. Once Restricted Stock is released from the restrictions, the
Participant shall be entitled to receive a certificate.

    Payment of Restricted Stock Units shall be made after the last day of the
Period of Restriction applicable thereto. The Committee, in its sole discretion,
may pay Restricted Stock Units in cash or in shares of Stock of equivalent value
(or in some combination thereof).

13

--------------------------------------------------------------------------------

    8.6  Voting Rights.  During the Period of Restriction, Participants may
exercise full voting rights with respect to the Restricted Stock.

    8.7  Dividends and Other Distributions.  Subject to the Committee's right to
determine otherwise at the time of grant, during the Period of Restriction,
Participants shall receive all regular cash dividends paid with respect to the
Restricted Stock while they are so held. All other distributions paid with
respect to such Restricted Stock shall be credited to Participants subject to
the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were paid and shall be paid to the Participant
promptly after the full vesting of the Restricted Stock with respect to which
such distributions were made.

    Rights, if any, to Dividend Equivalents on Restricted Stock Units shall be
established by the Committee at the time of grant and set forth in the Award
Agreement.

    8.8  Termination.  Each Restricted Stock/Restricted Stock Unit Award
Agreement shall set forth the extent to which the Participant shall have the
right to receive Restricted Stock and/or a Restricted Stock Unit payment
following termination of the Participant's employment with the Company and its
Subsidiaries. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Restricted
Stock/Restricted Stock Units or among Participants and may reflect distinctions
based on the reasons for termination.

    To the extent the Restricted Stock/Restricted Stock Unit Award Agreement
does not set forth termination provisions, the provisions of Article 13 shall
control.

Article 9.  Performance Units and Performance Stock

    9.1  Grant of Performance Units and Performance Stock.  Subject to the terms
and conditions of the Plan, Performance Units and/or Performance Stock may be
granted to an Eligible Person at any time and from time to time, as shall be
determined by the Committee.

    The Committee shall have complete discretion in determining the number of
Performance Units and/or shares of Performance Stock granted to each Eligible
Person (subject to Article 4 herein) and, consistent with the provisions of the
Plan, in determining the terms and conditions pertaining to such Awards.

    9.2  Performance Unit/Performance Stock Award Agreement.  Each grant of
Performance Units and/or shares of Performance Stock shall be evidenced by a
Performance Unit and/or Performance Stock Award Agreement that shall specify the
number of Performance Units and/or shares of Performance Stock granted, the
initial value (if applicable), the Performance Period, the Performance Goals and
such other provisions as the Committee shall determine,

14

--------------------------------------------------------------------------------

including but not limited to special provisions relating to a change of control
and any rights to Dividend Equivalents.

    9.3  Value of Performance Units/Performance Stock.  Each Performance Unit
shall have an initial value that is established by the Committee at the time of
grant. The value of a share of Performance Stock shall be equal to the Fair
Market Value of the Stock. The Committee shall set Performance Goals in its
discretion which, depending on the extent to which they are met, will determine
the number and/or value of Performance Units/Performance Stock that will be paid
out to the Participants.

    9.4  Earning of Performance Units/Performance Stock.  After the applicable
Performance Period has ended, the Participant shall be entitled to receive a
payout with respect to the Performance Units/Performance Stock earned by the
Participant over the Performance Period, to be determined as a function of the
extent to which the corresponding Performance Goals have been achieved.

    9.5  Form and Timing of Payment of Performance Units/Performance
Stock.  Payment of earned Performance Units/Performance Stock shall be made
following the close of the applicable Performance Period. The Committee, in its
sole discretion, may pay earned Performance Units/Performance Stock in cash or
in Stock (or in a combination thereof), which has an aggregate Fair Market Value
equal to the value of the earned Performance Units/Performance Stock at the
close of the applicable Performance Period. Such Stock may be granted subject to
any restrictions deemed appropriate by the Committee.

    9.6  Termination.  Each Performance Unit/Performance Stock Award Agreement
shall set forth the extent to which the Participant shall have the right to
receive a Performance Unit/Performance Stock payment following termination of
the Participant's employment with the Company and its Subsidiaries during a
Performance Period. Such provisions shall be determined in the sole discretion
of the Committee, shall be included in the Award Agreement entered into with
Participants, need not be uniform among all grants of Performance
Units/Performance Stock or among Participants and may reflect distinctions based
on reasons for termination.

    To the extent the Performance Unit/Performance Stock Award Agreement does
not set forth termination provisions, the provisions of Article 13 shall
control.

    9.7  Transferability.  Except as otherwise determined by the Committee, a
Participant's rights with respect to Performance Units/Performance Stock granted
under the Plan shall be available during the Participant's lifetime only to such
Participant or the Participant's legal representative and Performance
Units/Performance Stock may not be sold, transferred, pledged, assigned or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

15

--------------------------------------------------------------------------------

Article 10.  Other Awards

    The Committee shall have the right to grant other Awards which may include,
without limitation, the payment of Stock in lieu of cash, the payment of cash
based on attainment of Performance Goals established by the Committee and the
payment of Stock in lieu of cash under other Company incentive or bonus
programs. Payment under or settlement of any such Awards shall be made in such
manner and at such times as the Committee may determine.

Article 11.  Deferrals

    The Committee may, in its sole discretion, permit a Participant to defer the
Participant's receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant under the Plan. If any such deferral
election is permitted, the Committee shall, in its sole discretion, establish
rules and procedures for such payment deferrals.

Article 12.  Rights of Participants

    12.1  Termination.  Nothing in the Plan shall interfere with or limit in any
way the right of the Company or any Subsidiary to terminate any Participant's
employment or other relationship with the Company or any Subsidiary at any time,
for any reason or no reason in the Company's or the Subsidiary's sole
discretion, nor confer upon any Participant any right to continue in the employ
of, or otherwise in any relationship with, the Company or any Subsidiary.

    12.2  Participation.  No Eligible Person shall have the right to be selected
to receive an Award under the Plan, or, having been so selected, to be selected
to receive a future Award.

    12.3  Limitation of Implied Rights.  Neither a Participant nor any other
Person shall, by reason of the Plan, acquire any right in or title to any
assets, funds or property of the Company or any Subsidiary whatsoever,
including, without limitation, any specific funds, assets or other property
which the Company or any Subsidiary, in their sole discretion, may set aside in
anticipation of a liability under the Plan. A Participant shall have only a
contractual right to the Stock or amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary. Nothing contained in
the Plan shall constitute a guarantee that the assets of such companies shall be
sufficient to pay any benefits to any Person.

    Except as otherwise provided in the Plan, no Award under the Plan shall
confer upon the holder thereof any right as a stockholder of the Company prior
to the date on which the individual fulfills all conditions for receipt of such
rights.

    12.4  Waiver.  Each Participant, by acceptance of an Award, waives all
rights to specific performance or injunctive or other equitable relief and
acknowledges that he has an adequate remedy at law in the form of damages.

16

--------------------------------------------------------------------------------

Article 13.  Termination of Employment

    13.1  Options.  If a Participant has a Termination of Employment, then,
unless otherwise provided by the Committee or in the Award Agreement, the
following provisions shall apply:

     (i) if the Participant's Termination of Employment is on account of death
or Disability, then all outstanding Options, to the extent not vested, shall
vest, and all outstanding Options may be exercised, in whole or in part, by the
Participant (or his personal representative, estate or transferee, as the case
may be) at any time on or before the earlier to occur of (x) the Expiration Date
of the Option and (y) the second anniversary of the date of such Termination of
Employment;

    (ii) if the Participant's Termination of Employment is on account of
Retirement at the Normal Retirement Date or Health Retirement Date, unvested
Options shall continue to vest in accordance with their terms, and all
outstanding Options, when vested, may be exercised, in whole or in part, by the
Participant at any time on or before the earlier to occur of (x) the Expiration
Date of the Option and (y) the fifth anniversary of the date of such Termination
of Employment;

    (iii) if the Participant's Termination of Employment is on account of
Retirement at the Early Retirement Date, unvested Options shall be forfeited,
and Options, to the extent they are vested on the date of Termination of
Employment, may be exercised, in whole or in part, by the Participant at any
time on or before the earlier to occur of (x) the Expiration Date of the Option
and (y) the fifth anniversary of the date of such Termination of Employment;

    (iv) if the Participant's Termination of Employment is for any other reason,
unvested Options shall be forfeited, and Options, to the extent they are vested
on the date of Termination of Employment, may be exercised, in whole or in part,
by the Participant at any time on or before the earlier to occur of (x) the
Expiration Date of the Option and (y) three months after the date of such
Termination of Employment; and

    (v) if (A) the Participant's Termination of Employment is for any reason
other than death and (B) the Participant dies after such Termination of
Employment but before the date the Options must be exercised as set forth in the
preceding subsections, unvested Options shall be forfeited and any Options, to
the extent they are vested on the date of the Participant's death, may be
exercised, in whole or in part, by the Participant's personal representative,
estate or transferee, as the case may be, at any time on or before the earliest
to occur of (x) the Expiration Date of the Option, (y) the second anniversary of
the date of death and (z) the applicable anniversary of the Termination of
Employment as set forth in subsections (i) through (iv) above.

    Reload Options may not be granted after a Termination of Employment.

17

--------------------------------------------------------------------------------

    13.2  Other Awards.  If a Participant has a Termination of Employment, then,
unless otherwise provided by the Committee or in the Award Agreement, all Awards
other than Options shall terminate and be forfeited on the date of such
Termination of Employment.

Article 14.  Equity Incentive Plans of Foreign Subsidiaries

    The Committee may authorize any foreign Subsidiary to adopt a plan for
granting Awards ("Foreign Equity Incentive Plan") and awards granted under such
Foreign Equity Incentive Plans may be treated as grants under the Plan, if the
Committee so determines. Such Foreign Equity Incentive Plans shall have such
terms and provisions as the Committee permits not inconsistent with the
provisions of the Plan and which may be more restrictive than those contained in
the Plan. Awards granted under such Foreign Equity Incentive Plans shall be
governed by the terms of the Plan except to the extent that the provisions of
the Foreign Equity Incentive Plans are more restrictive than the terms of the
Plan, in which case such terms of the Foreign Equity Incentive Plans shall
control.

Article 15.  Amendment, Modification and Termination

    The Board may, at any time and from time to time, alter, amend, suspend or
terminate the Plan in whole or in part, without the approval of the stockholders
of the Company, except as stockholder approval may be required (i) to permit the
Company to deduct, in computing its income tax liability pursuant to the
provisions of the Code, compensation resulting from Awards, (ii) to retain
incentive stock option treatment under Section 422 of the Code or (iii) under
the listing requirements of any securities exchange on which are listed any of
the Company's equity securities.

    No termination, amendment or modification of the Plan shall adversely affect
in any material way any Award previously granted under the Plan, without the
written consent of the Participant holding such Award, unless such termination,
modification or amendment is required by applicable law and except as otherwise
provided herein.

Article 16.  Payment for Awards and Withholding

    16.1  Payment for Awards.  In the event a Participant elects to pay the
Option Exercise Price or make payment for any other Award through tender of
previously acquired Stock, (i) only a whole number of share(s) of Stock (and not
fractional shares of Stock) may be tendered in payment, (ii) such Participant
must present evidence acceptable to the Company that he has owned any such
shares of Stock tendered in payment (and that such shares of Stock tendered have
not been subject to any substantial risk of forfeiture) for at least six months
prior to the date of exercise and (iii) Stock must be tendered to the Company,
either by actual delivery of the shares or by attestation. When payment is made
by tender of Stock, the difference, if any, between the

18

--------------------------------------------------------------------------------

aggregate amount payable and the Fair Market Value of the share(s) of Stock
tendered in payment (plus any applicable taxes) shall be paid by check. No
Participant may tender shares of Stock having a Fair Market Value exceeding the
aggregate Option Exercise Price or other payment due.

    16.2  Loans and Guarantees.  The Committee may, in its discretion:

     (i) allow a Participant to defer payment to the Company of all or any
portion of (x) the Option Exercise Price of any option or (y) any taxes
associated with a benefit hereunder which is not a cash benefit at the time such
benefit is so taxable, or

    (ii) cause the Company to guarantee a loan from a third party to the
Participant, in an amount equal to all or any portion of such Option Exercise
Price or any related taxes.

    Any such payment deferral or guarantee by the Company pursuant to this
section shall be on a secured or unsecured basis, for such periods, at such
interest rates, and on such other terms and conditions as the Committee may
determine. Notwithstanding the foregoing, a Participant shall not be entitled to
defer the payment of such Option Exercise Price or any related taxes unless the
Participant (x) enters into a binding obligation to pay the deferred amount and
(y) except with respect to treasury stock, pays upon exercise of an Option an
amount equal to or greater than the aggregate Minimum Consideration therefor. If
the Committee has permitted a payment deferral or caused the Company to
guarantee a loan pursuant to this section, then the Committee may, in its
discretion, require the immediate payment of such deferred amount or the
immediate release of such guarantee upon the Participant's Termination of
Employment or if the Participant sells or otherwise transfers the Participant's
shares of Stock purchased pursuant to such deferral or guarantee.

    16.3  Notification under Section 83(b).  The Committee may, on the grant
date or any later date, prohibit a Participant from making the election
described below. If the Committee has not prohibited such Participant from
making such election, and the Participant shall, in connection with the exercise
of any Option, or the grant of any share of Restricted Stock, make the election
permitted under Section 83(b) of the Code (i.e., an election to include in such
Participant's gross income in the year of transfer the amounts specified in
Section 83(b) of the Code), such Participant shall notify the Company of such
election within 10 days of filing notice of the election with the Internal
Revenue Service, in addition to any filing and notification required pursuant to
regulations issued under the authority of Section 83(b) of the Code.

    16.4  Tax Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Participant to remit to the Company, an amount
(including any Stock withheld as provided below) sufficient to satisfy Federal,
state and local taxes (including the Participant's FICA obligation) required by
law to be withheld with respect to an Award made under the Plan.

19

--------------------------------------------------------------------------------

    16.5  Stock Withholding.  With respect to tax withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock,
or upon any other taxable event arising out of or as a result of Awards granted
hereunder, Participants may elect to satisfy the withholding requirement, in
whole or in part, by tendering Stock held by the Participant (by actual delivery
of the shares or by attestation) or by having the Company withhold Stock having
a Fair Market Value equal to the minimum statutory total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing
and signed by the Participant.

Article 17.  Substituted Awards

    The Committee may grant substituted awards for any cancelled Award granted
under this Plan or any plan of any entity acquired by the Company or any of its
Subsidiaries in accordance with this Article. If the Committee cancels any Award
(granted under this Plan, or any plan of any entity acquired by the Company or
any of its Subsidiaries), and a new Award is substituted therefor, then the
Committee may, in its discretion, determine the terms and conditions of such new
Award provided that, subject to Section 4.2, if the Award is an Option, the
Option Exercise Price for the substituted Award shall not be less than the
Option Exercise Price of the cancelled Award, and may provide that the grant
date of the cancelled Award shall be the date used to determine the earliest
date or dates for exercising or vesting the new substituted Award so that the
Participant may exercise the substituted Award, or the substituted Award may
vest, at the same time as if the Participant had held the substituted Award
since the grant date of the cancelled Award.

Article 18.  Successors

    All obligations of the Company under the Plan, with respect to Awards
granted hereunder, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation or otherwise of all or substantially all of the business
and/or assets of the Company.

Article 19.  Legal Construction

    19.1  Gender and Number.  Except where otherwise indicated by the context,
any masculine term used herein also shall include the feminine, the plural shall
include the singular and the singular shall include the plural.

    19.2  Severability.  In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

    19.3  Requirements of Law.  The granting of Awards and the issuance of Stock
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

20

--------------------------------------------------------------------------------

    19.4  Governing Law.  To the extent not preempted by Federal law, the Plan,
and all agreements hereunder, shall be construed in accordance with, and
governed by, the laws of the State of Delaware, except with regard to conflicts
of law provisions.

21

--------------------------------------------------------------------------------
